Citation Nr: 1439504	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-47 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for residuals of a left ankle sprain with degenerative joint disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction has been subsequently transferred to the RO in Chicago, Illinois.

By a November 2011 rating decision, the disability rating for the Veteran's service-connected left ankle disability was increased to 20 percent, effective April 6, 2010.  As higher schedular ratings remain possible throughout the appeal period, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his November 2009 Substantive Appeal, the Veteran indicated that he desired a hearing before a member of the Board.  However, by a May 2012 statement, the Veteran's representative indicated that the Veteran no longer desired a Board hearing.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.


FINDINGS OF FACT

1. For the period from January 28, 2008, the Veteran's left ankle disability tenderness, pain, and moderate loss of motion. There is no evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.

2. For the period since April 6, 2010, the Veteran's left ankle disability tenderness, pain, and marked loss of motion. There is no evidence of ankylosis, nonunion or malunion of the ankle joint with marked ankle disability; malunion of os calcis or astragalus or astragalectomy.


CONCLUSIONS OF LAW

1. For the period from January 28, 2008, the criteria for a disability rating in excess of 10 percent for a left ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2013).

2. For the period since April 6, 2010, the criteria for a disability rating in excess of 20 percent for a left ankle disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
	
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated March 2008.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded two VA examinations to determine the symptomatology of his left ankle disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   The Board finds the August 2008 and April 2010 VA examinations are adequate for the purposes of the evaluating the Veteran's left ankle disability, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

I. Legal Background

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this instance, the RO has staged ratings for the Veteran's left ankle disability on appeal, assigning a 10 percent rating from January 28, 2008, and a 20 percent rating since April 6, 2010.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected left ankle disability is rated under Diagnostic Code 5010-5271.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

Traumatic arthritis, pursuant to DC 5010, is to be rated as degenerative arthritis under DC 5003, which is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Limitation of ankle motion is rated as 10 percent disabling when "moderate" in degree and 20 percent disabling when "marked" in degree. 38 C.F.R. § 4.71a, DC 5271 (2013). Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II (2013). A 20 percent rating is the maximum rating available under DC 5271. This is also the maximum rating under other potentially pertinent Diagnostic Code including DC 5272 for ankylosis of the subastragular or tarsal joint in poor weight bearing position, DC 5273 for os calcis or astralgus-malunion with marked or moderate deformity and DC 5274 for astragalectomy. 

The words "moderate" and "marked" used in Diagnostic Code 5271 are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013).

The only other criteria which would allow for a higher rating for this ankle disorder are as follows: A 30 percent rating is warranted for impairment of the tibia or fibula, with malunion and marked ankle disability under DC 5262; or for ankylosis of an ankle in plantar flexion, between 30 degrees and 40 degrees, in dorsiflexion between zero (0) degrees and 10 degrees, or in plantar flexion less than 30 degrees under DC 5270. 

A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity under DC 5270.  Additionally a 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace under DC 5262. 

II. Factual Background

The Veteran was afforded a VA examination in August 2008.  There, he was diagnosed with a severe left ankle sprain and degenerative osteoarthritis of the left ankle with chronic pain.  The Veteran noted pain and the use of over-the-counter medications to treat pain.  The Veteran reported being able to continue working but explained that he experiences left ankle pain during long periods of standing.  Upon examination, painful movement in the left ankle was recorded.  Pain began on dorsiflexion at 15 degrees and upon plantar flexion at 30 degrees.  The Veteran displayed a mild limping gait without assistive devices.  There was no evidence of fracture or dislocation.

In April 2010, the Veteran testified before a decision review officer (DRO) about his left ankle disability.  He explained that he wears a left knee brace and that his disability precludes him from jogging.  The Veteran again explained that he walks with a limp.  He also stated that he has difficulty standing for prolonged periods.  The Veteran also explained that his left ankle disability had worsened since his VA examination in August 2008.  The Veteran stated that he missed about ten days of work in the past year due to his left ankle disability.

The Veteran was afforded a VA examination later in April 2010.  There, the examiner reported that the Veteran is only able to stand for about one to three hours, while he is able to walk about a quarter of a mile.  The Veteran used a cane to ambulate and displayed an antalgic gait.  No instability, tendon abnormality or angulation was noted.  The Veteran displayed dorsiflexion to 5 degrees and plantar flexion to 10 degrees.  There was objective evidence of pain on motion, but no additional limitation after repetitive-use testing.  The Veteran reported missing about two weeks from work due to ankle pain, but noted that he did not consult a doctor during these absences.  The examiner noted occupation effects as being decreased mobility and decreased strength.  

In a January 2010 statement, the Veteran explained that he cannot put much pressure on his left foot.  He also reported taking a lot of pain medication due to his left ankle disability.  He further explained that if he sleeps on his side, his left ankle will hurt in the morning.

An August 2010 VA treatment record notes left ankle pain and that the Veteran was working as a forklift driver.  There was pain on left ankle motion and x-rays showed calcaneal spurring.  

An October 2010 VA treatment record notes left ankle pain along with a calcaneal spur.  The Veteran was to continue his current medications. The Veteran reported pain and wearing supportive boots.  

There is no further relevant evidence relating to the severity of the Veteran's left ankle disability.  

III. Application

A. Period From January 28, 2008

The evidence of record does not show that the Veteran's left ankle disability warrants a disability rating in excess of 10 percent for the period since January 28, 2008.  The only relevant evidence of record for this period is the August 2008 VA examination report.

Under DC 5271, a 20 percent rating requires that limitation of ankle motion be "marked."  As discussed above, normal range of motion is measured as 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Upon the August 2008 VA examination, the Veteran displayed dorsiflexion to at least 15 degrees and plantar flexion to at least 30 degrees.  

While DC does not explain what constitutes "marked" versus "moderate" limitation of motion, the Board must evaluate the evidence such that its decision is "equitable and just." 38 C.F.R. § 4.6 (2013).  Given that the Veteran displayed dorsiflexion that was only five degrees less than normal and dorsiflexion that was only 15 degrees less than normal, the Board concludes that the Veteran's limitation of ankle motion during this period was moderate, not marked.  There was additional limitation of dorsiflexion following repetitive motion, but this did not equate to more than moderate limitation of motion.  It appears that the Veteran maintained a good function during this period, as reflected in the VA examination report.  Indeed, at that time, the Veteran was able to ambulate without assistive devices and treated his disability with over-the-counter medications.  

The Board has considered the other potentially applicable DCs.  However, there is no evidence of whatsoever of any ankyloses, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71, DCs 5262, 5270, 5272, 5273, 5274 (2013).

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 10 percent evaluation.  Therefore, for the period from January 28, 2008, an evaluation in excess of 10 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Period Since April 6, 2010

The evidence of record does not show that the Veteran's left ankle disability warrants a disability rating in excess of 20 percent for the period since April 6, 2010.

During this period, the Veteran is in receipt of the maximum schedular rating under DC 5271.  In addition, the Board has reviewed all of the other potentially applicable DCs and determined that a rating under an alternated DC would not result in an increased rating.  To that end, there is no evidence of ankylosis, os calcis, astragus-malunion with marked deformity, impairment of the tibia or fibula, or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71, DCs 5262, 5270, 5272, 5273, 5274 (2013).  As such, an increased schedular rating for the Veteran's left ankle disability during this period is not warranted.

In reaching this decision, the Board considered the benefit-of-the-doubt rule. However, the preponderance of the evidence is against the Veteran's claim for an increased evaluation, as the Veteran's symptomatology most closely approximates that contemplated by a 20 percent evaluation during this period.  Therefore, for the period since April 6, 2010, an evaluation in excess of 20 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55

IV. Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected disability.  The Veteran's disability is manifested by left ankle pain and limitation of motion.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

As a final note, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not claim and the record does not appear to suggest that the Veteran is unemployable due solely to his service-connected disability.  While the evidence of record does indicate that the Veteran has missed some time from work due to his service-connected left ankle disability, the Veteran remains employed.  Indeed, he reported working as a janitor and a forklift driver on several occasions.  As he is employed, the Board finds no basis for the award of a TDIU.



ORDER

An initial increased rating for residuals of a left ankle sprain with degenerative joint disease, currently rated at 20 percent, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


